Disciplinary Proceeding OMAN, Chief Justice. This matter coming on for consideration by the Court upon Recommendations of the Disciplinary Board and submission of the record, and the Court having considered said recommendations and record and having heard oral argument and now being sufficiently advised in the premises; NOW, THEREFORE, IT IS CONSIDERED, ORDERED AND ADJUDGED by the Court that the Recommendations of the Disciplinary Board be and the same are hereby adopted and approved. IT IS FURTHER ORDERED that STUART HINES be and he hereby is publicly censured for violation of Rule 1-102(A)(4) and Rule 5-101(B) of the Code of Professional Responsibility — Canons and Disciplinary Rules.